Citation Nr: 1716981	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-17 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated noncompensable prior to September 24, 2015 and rated 50 percent thereafter.

3.  Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Comegys, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from January 2002 to April 2010.  The Veteran is in receipt of the Combat Action Badge in addition to several other medals.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for hearing loss and granted service connection for PTSD with an initial noncompensable rating effective April 16, 2010.

In a September 2015 rating decision, the RO increased the rating for PTSD to 50 percent, effective September 24, 2015.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A bilateral hearing loss disability under 38 C.F.R. § 3.385 is not shown.

2.  Prior to July 11, 2012, the symptoms associated with PTSD more closely approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3.  From July 11, 2012, PTSD more closely approximated occupational and social impairment with deficiencies in most areas.

 

CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016)

2.  Prior to July 11, 2012, the criteria for an initial disability rating of 30 percent for PTSD, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130, DC 9411 (2016).

3.  From July 11, 2012, the criteria for disability rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130, DC 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) amended VA's duties to notify and assist claimants in developing information needed to substantiate a claim.  VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).  The RO provided VCAA notice in January 2011 on the issues of service connection for bilateral hearing loss and PTSD.  The content of the notice complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) thus satisfying the duty to notify.  Therefore, VA's duty to notify has been met.

VA also has a duty to provide the claimant with assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2016).  The Veteran's service treatment records and military personnel records have been obtained.  VA and private treatment records have also been obtained.  In correspondence from the RO in February 2013, the Veteran was notified that his prior authorization for release of his medical records from Scott & White had expired.  He was asked to provide updated authorization to obtain these medical records, but did not respond to this request.  As a result, those records were not obtained.

The Veteran was provided VA medical examinations in February 2011, April 2011, and September 2015.  The examinations are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Therefore, VA's duty to assist has been met.

Service Connection for Bilateral Hearing Loss

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection for certain chronic diseases, such as sensorineural hearing loss, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's DD 214 shows a military occupational specialty (MOS) of M1 armor crewman and he was awarded the Combat Action Badge.  This award demonstrates that he engaged in combat with the enemy.

VA regulations provide that in the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat veteran not only is the combat injury presumed, but so is the disability that resulted during service from the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be evidence a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service treatment records do not show complaints or diagnoses of hearing loss.  Nevertheless, noise exposure during combat is consistent with the circumstances of the Veteran's service in Iraq and the Board concedes noise exposure in service.  Despite any in-service noise exposure, the evidence does not show a current bilateral hearing loss disability per VA regulations.  See 38 C.F.R. § 3.385.  

At a VA audiologic examination in April 2011 pure tone results were as follows:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
15
15
10
15
15
94
LEFT
15
10
15
20
20
94

The examiner indicated that the audiology test results reflect clinically normal hearing for both ears.

The Veteran has not otherwise identified or provided existing audiometric testing results that meet the requirements of 38 C.F.R. § 3.385.  

The Board has considered the Veteran's lay testimony that he has hearing loss due to service.  He is competent to describe impaired hearing, which is within the realm of his personal experience.  38 C.F.R. § 3.159.  Lay testimony is competent as it relates to symptoms of an injury or illness, which is within the realm of one's personal knowledge; this means that the symptoms are observable through the use of one of the five senses.  He is also competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

However, determining whether a hearing loss disability exists, as defined by 38 C.F.R. § 3.385, is not a simple medical condition or determination because the diagnosis is based on results of audiology testing.  A hearing loss disability under 38 C.F.R. § 3.385 is also not a condition under case law that has been found to be capable of lay observation.  For these reasons, the Veteran, as a layperson, is not competent to state that his level of impaired hearing reaches the level of the legal standards of a hearing loss disability for the purpose of VA disability compensation under 38 C.F.R. § 3.385.  In addition, there was no contemporaneous medical diagnosis of bilateral hearing loss disability that meets the standard of 38 C.F.R. § 3.385 in service or within a year of separation from service.  

The objective audiometric evidence does not support the Veteran's assertion that he has a current bilateral hearing loss disability for which service connection is warranted.  In the absence of proof of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection for a bilateral hearing loss disability is not warranted.

Higher Ratings for PTSD

Service connection for PTSD was granted in an August 2011 rating decision; an initial noncompensable rating was assigned effective April 16, 2010.  In a September 2015 rating decision, the rating for PTSD was increased to 50 percent, effective September 24, 2015.  The Veteran seeks higher initial ratings.  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App.
436 (2002).  It is not the type of symptoms that is dispositive of whether the criteria for the next higher rating have been met.  It is the effect of the symptoms that is determinative.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117(Fed. Cir. 2013). 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

According to DSM-IV, GAF scores ranging between 61 and 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores between 51 and 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 and 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  Under that diagnostic code, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).   

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A disability rating of 70 percent is assigned when there are occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting he ability to function independently, appropriately, and effectively; impaired impulse control ( such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty adapting to stressful circumstances; inability to establish and maintain effective relationships.  38 C.F.R. § 4.103, Diagnostic Code 9411 (2016).

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

Historically, the evidence shows that the Veteran received mental health treatment in service for chronic PTSD symptoms related to his tour in Iraq.  The treatment included individual and group therapy and medication.  Noted symptoms throughout these records include anger, difficulty concentrating, hypervigilance, hyperarousal, feelings of detachment, flashbacks, sleep disturbance, and irritability.  Medical records also reveal some reports of a suicidal ideation, with an attempted suicide in 2007, and reference to self-mutiliation (i.e. branding) after his second deployment.  His highest GAF score in 2007 was 55.

During a post-service VA examination in February 2011, the Veteran's symptoms included nightmares, intrusive thoughts about combat incidents, flashbacks, and avoidance behavior, anxiety attacks, depressive mood, and difficulty with being in crowded places, sleep impairment, irritability, and hypervigilance.  The Veteran stated that he was unemployed, but was seeking work and taking care of his girlfriend's children during the day.  He reported that he had been married twice and has two children.  He had been separated from his present wife for three years and was in the process of obtaining a divorce.  The Veteran's hobbies included playing the guitar and talking to friends on the phone.  He reported that he had good friends and a good family relationship.  Objectively, he was casually dressed.  His affect was congruent with a euthymic mood and he appeared to be calm and relaxed, no visible signs of anxiety.  The VA examiner stated that there were no occupational and social impairments due to PTSD.  The examiner indicated that the Veteran had been unemployed since June 2010 after he injured his hand at his civilian job.  He further opined that the PTSD did not appear to be severe enough to interfere with the Veteran's ability to function occupationally.  He assigned a GAF score of 70.

In March 2011, the Veteran submitted a statement from his girlfriend who described him as hypervigilant.  She also indicated that every night he experiences night sweats and nightmares that wake him up out of his sleep.  She also reported that he avoids hanging out with his friends and rarely goes out around big groups of people; when he does he is constantly looking around and nervous.

VA medical records show the Veteran reported a worsening of his PTSD symptoms beginning in July 2012.  During a psychiatric evaluation on July 11, 2012, the Veteran reported he felt as if he were "mentally unraveling."  He stated that he felt as if tomorrow would be his last day.  He also noted feeling very aggravated, did not want to be around anybody, and felt as though he might "snap on someone."  On mental status examination, he was well-groomed with calm behavior.  His speech was normal.  Mood and affect were anxious and irritable.  Thought processes were logical and relevant, and thought content was without delusions, hallucinations, or homicidal or suicidal ideation, thought, or intent.  Memory was intact; concentration was good and judgement and insight were not impaired.  There was no indication of impulsivity, imminent risk or need for hospitalization.  The Veteran was assigned a GAF score of 55.

During additional sessions in July 2012 and August 2012, the Veteran continued to report increasing feelings of doom and potential death on a daily basis, to where it was beginning to affect his relationship.  He noted that his girlfriend was very helpful, as she was studying to be a mental health provider.  The Veteran also indicated that he continued to struggle to maintain himself at work, because he did not like working around other people anymore.  He also noted continued nightmares, daily intrusive thoughts, relational difficulty, and interrupted sleep several times per night.  On mental status examinations, his mood was normal, thought process was goal-directed and logical, and he was fully oriented.  He denied suicidal and homicidal thoughts.  The Veteran was assigned GAF scores of 55.

A January 2013 therapy session report shows the Veteran was experiencing: suicidal thoughts or wishes, agitation, loss of interest, indecisiveness, worthlessness, irritability, concentration difficulty, sadness, pessimism, loss of pleasure, guilty feelings, punishment feelings, self-dislike, crying, loss of energy, change in sleeping pattern, changes in appetite, tiredness or fatigue, and loss of interest in sex.  He believed his symptoms were getting worse.  He also reported continued nightmares, daily intrusive thoughts, relational difficulty, and sleep problems including "interrupted sleep" 3 to 5 times per night. 

In February 2013, the Veteran reported sleep impairment and persistent mood swings.  He also stated he was recently suspended from his job because his back problems interfered with his job performance.  

VA treatment notes in July 2013 show the Veteran he had discontinued his medications for a period of 6 months due to his belief that his symptoms had improved.  Subsequently, he began to experience severe panic attacks and stated he went to the hospital on two recent occasions for panic attacks.  The fidnings of the mental status examination were similar to that noted in in July 2012 and August 2012 except that his mood was euthymic.  Judgment and insight were fair.  He was given a GAF score of 65.    

In November 2014, the Veteran expressed feelings of hopelessness and thoughts of taking his life.  The Veteran reported that he was not sleeping due to excessive anxiety.  The clinician noted that his voice was pressured, tangential, and louder.  Additioanl treatment records reflect the Veteran was experiencing fincancial difficulties and passive suicidal ideation related to feeling overwhelmed and frustrated, but he stated he would not act on these thoughts.

At a VA examination in September 2015, the Veteran described himself as a "hermit" and denied contact with his two children from prior marriages.  He indicated that he had moved in 2014 to be nearer to his familiy, but relations are strained.  He and his partner do not socialize, entertain company or visit others.  He is uncomfortable in crowds and does not go out.  The Veteran reported that he is currently employed full-time but his job is stressful.  He reported that he misses 3-4 days of work per month because of anxiety, or pain complaints, and has no accumulated sick leave.  He has received letters of counseling about his absenteeism.  The Veteran also reported ideation and a plan to overdose in early 2015. 

The Veteran reported the following symptoms were present: nightmares; two to three panic attacks per week (sometimes those attacks were so severe he traveled to the hospital thinking he was having a heart attack); intrusive thoughts of his military activities; irritability; hypervigilance and increased startle respoonse.  The examiner also ntoed that the Veteran had suicidal ideation in early 2015.  He denied current suicidal ideation or intent.  The examiner noted the Veteran had difficulty in establishing and maintaining effective work and social relationships, mild miemory loss, anxiety and depressed mood, and disturbances of motivation and mood.  The VA examiner opined that the Veteran has marked PTSD symptomatology which causes social and occupational impairment as manifested by his isolation and poor work attendance.  His job as a correctional officer exacerbates his PTSD symtpoms.  

A. Period prior to July 11, 2012

Based on the review of the evidence and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD symptoms more closely approximated the criteria for a 30 percent rating for the period prior to July 11, 2012.  The record reflects that his symptoms had an adverse impact on his social functioning, as he tended to isolate himself, and had no desire to socialize or be around people or do well in crowds and also experienced anxiety attacks, depressed mood, sleep impairment, irritability, and hypervigilance.  The Board finds the Veteran to be credible in his report of symptoms.  Notably, his GAF scores during this time were 55 and 70.  These GAF scores are indicative of at least mild to moderate difficulty in social and occupational functioning.  Overall, the Board finds that the evidence supports a 30 percent rating for mild to moderate PTSD symptoms.  

The Board considered whether a rating higher than 30 percent is warranted for this period, but the Veteran's symptoms do not more closely approximate the criteria for the next higher rating of 50 percent.  The Veteran's speech and insight are intact.  His affect was euthymic on objective examination.  He was able to understand complex commands and there was no indication of impairment to his short term and long term memory.  There is no evidence that he is unable to establish and maintain social relationships during this period.  Moreover, occupational impairment due to the PTSD has not been shown.  The VA examiner opined that the PTSD did not appear to be severe enough to interfere with the Veteran's ability to function occupationally.  Finally, while the Veteran had shown suicidal ideation and at least one attempt in the past; there is no indication of suicidal thoughts or attempts during the appeal period in question which have caused impairment in occupational and social functioning.  Without sufficient evidence that the Veteran's PTSD more closely approximates the symptomatology of the higher rating of 50 percent, no more than the 30 percent rating is warranted for the peiod .  

B. Period from July 11, 2012

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the service-connected PTSD manifested with symptoms that more closely approximated the criteria for a 70 percent rating beginning July 11, 2012 when he began to complain of worsening syptoms at a VA mental health evaluation.  

For this rating period, the evidence shows social and occupational impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to symptoms such as severe anxiety and panic attacks, mood swings, difficulty adapting to stressful situations, irritability, depressions, chornic sleep impairment, isolation, and suicidal ideation.  Indeed, the Veteran indicated in July 2012 that he continued to struggle to maintain himself at work, because he did not like working around other people anymore.  The 2015 VA examiner also opined that the Veteran's marked PTSD symptomatology causes occupational impairment as manifested by his poor work attendance.  The Veteran's ysmptoms also caused impairment in his familiy relations as noted by the strained relationshiups with his family and significant other.  He noted that his sessions in July and August 2012 that his daily feelings of doom and death were affecting his relationships.  The VA examiner in 2015 also commented that the marked PTSD symptomatology causes social impairment as manifested by his isolation.  The evidence also reflects deficiencies in thinking and mood due to the service-connected psychiatric symptoms.  

Based on the totality of the evidence, the Board finds that a 70 percent evaluation, but no higher, is warranted for the appeal period beginning July 11, 2012.  At no point in time does the evidence show that the criteria for a higher rating than 70 percent are more nearly approximated.  

The Board has considered whether a rating higher than 70 percent is warranted for this period, but finds that the Veteran's symptoms do not more closely approximate the criteria for 100 percent rating.  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with the percentage, or others of similar severity, frequency, and duration.  Vasquez-Claudio, 713 F.3d at 117.  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating § 4.130 requires not only the presence of certain symptoms but also those symptoms have caused the requisite social and occupational impairment.

The criteria for a 100 percent rating include a non-exhaustive list of symptoms reflective of a total occupational and social impairment.  Here, the Veteran has not experienced any of the type of symptoms listed in the criteria for a rating of 100 percent such as persistent delusions or hallucinations, grossly inappropriate conduct, persistent danger of hurting self or others, or disorientation to time and place.  

In sum, a 30 percent rating, but no higher,is warranted from the date of service connection to July 11, 2012.  A 70 percent rating, but no higher, is warranted from July 11, 2012.  See Fenderson v. West 12 Vet. App. 119, 126 (1999); 38 U.S.C.A. § 5107(b).  


ORDER

Service connection for bilateral hearing loss is denied.

An initial rating of 30 percent rating is granted prior to July 11, 2012; a rating of 70 percent thereafter is granted.


REMAND

Evidence associated with the Veteran's claim file during the pendency of this appeal has raised the issue of entitlement to TDIU.  Rice v. Shinseki, 22 Vet. APP. 447 (2009).  The most recent VA examination dated September 2015 shows the Veteran had employed as a correctional officer on a full-time basis for the prior 18 months.  Prior to that period, the Veteran appears to have had intermittent employemtn and/or marginal employment due in part to his service-connected PTSD. 

In August 2011, the Veteran submitted Form 21-4138 (statement in support of claim); in this form the Veteran raised the issue of unemployability.  He asserted, "when I started my claim over a year ago I was told by the organization that I would only be six or so months.  And to this day, I am still waiting because without a claim letter I cannot apply for unemployability because there is no claim on file."  He further explained that he has  part-time employment and only make a little less than $600.00 per month and that he is an accident waiting to happen; no real employer will hire him.


It is unclear whether he was employed from the service connection grant to the period of his employment as a correctional officer and if so, whether his earned annual income exceeds the Bureau of the Census's poverty threshold.

 It is also unclear whether  the Veteran is currently employed, and if so, whether his earned annual income exceeds the Bureau of the Census's poverty threshold.

As the evidence suggests that the Veteran's service-connected PTSD may preclude him from procuring substantially gainful employment, the issue of entitlement to a TDIU is properly before the Board.  The Veteran has not been provided with notice and assistance with respect to TDIU.  He must be provided with such upon remand.  See  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159 (2016).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran an appropriate VCAA notice letter on the claim of entitlement to a TDIU.  Ask that he complete a VA Form 21-8940 and submit any additional evidence in support of a TDIU claim.

2. Update the file with relevant VA and/or private treatment records identified by the Veteran or in the record since September 2015.

3. Then, readjudicate the claim for a TDIU, with consideration of all of the evidence added to the claims folder.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


